Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6,9,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for negative limitations “unpainted”, “non-surface treated” and “without surface texture”, claims 2 and 6.
The claims lack clear frame of reference for “smaller depth”, claim 6, 
The claim 9 is indefinite for “a forming method”.
Claim 10 is without clear frame of reference for outer and interior.  These are arbitrary designations without reference to the top cover.
Claim Rejections - 35 USC § 102
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olivier et al. .
Olivier et al. have cover 16, lid 36, tensioning hoop 26 with seal 101 with sealing surface of seal 101 formed on the surface of the lid.
As to claim 2, the examiner designates the area under the seal and to the left of seal 101 and interior and that to the right as exterior.
As to claim 8, Olivier et al. details no texture.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. in view of Neubrand.
It would have been obvious at the time of filing of applicant to provide in Olivier et al. the plastic lid as taught by Neubrand at paragraph 34 as an unpainted lid, providing weight saving.
As to claim 4, polyurethane is a commonly known plastic material chosen for its known characteristics.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant..
As to claim 9, method claims are not given patentable weight in a product claim, MPEP 2113, but the plastic material of Neubrand is capable of being spray or injection molded.
Claims 5-7,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. in view of Neubrand  as applied to claim 3 above, and further in view of either of Fujita et al. or Spengler.
The inside of the top cover defines an interior surface as stated above with that interior surface of the lid 36 forming what is known as a parcel shelf.
It would have been obvious at the time of filing of applicant to provide in the combination above a surface texture to a parcel shelf as taught by either of Fujita et al. or 
As to claim 6, as stated above, Olivier et al. have no surface texture beneath the seal.
As to claim 7, the depth of the surface texture is an obvious design choice without appreciable effect on function.
As to claim 11, a decorative strip is another obvious design choice with appreciable effect on function.
As to claim 12, this extension is an obvious expedient to seal the vehicle interior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/31/2021